Citation Nr: 0534532	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  05-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma secondary 
to pulmonary tuberculosis.

2.  Entitlement to service connection for arteriosclerotic 
heart disease and congestive heart failure secondary to 
pulmonary tuberculosis.

3.  Entitlement to service connection for diabetes mellitus 
secondary to pulmonary tuberculosis.

4.  Entitlement to service connection for benign prostatic 
hypertrophy secondary to pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1943 to 
March 1946.

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the veteran's claims 
seeking entitlement to service connection for diabetes 
mellitus, enlarged heart, benign prostate hypertrophy, and 
glaucoma.  

In his April 2004 claim for service connection for various 
disorders, the veteran requested service connection for 
diabetes, heart, enlarged prostate, glaucoma, and, "any 
other conditions which have not been specifically identified, 
but that should have been reasonable inferred by the VA to be 
included."  Concerning the heart, the RO developed the claim 
as one for "enlarged heart."  The Board has expanded the 
issue to include arteriosclerotic heart disease and 
congestive heart failure, as these are currently shown.  

In his notice of disagreement, the veteran clarified that the 
basis for service connection for the above-mentioned 
disorders was secondary service connection.  He indicated 
that all of the above might be related to service-connected 
pulmonary tuberculosis (formerly rated 100 percent 
disabling).  Therefore, the Board has restyled the issues to 
reflect the secondary service connection claims.  

Entitlement to secondary service connection for 
arteriosclerotic heart disease and congestive heart failure, 
diabetes mellitus, and benign prostatic hypertrophy, all 
claimed due to pulmonary tuberculosis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1. The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.   

2.  Competent medical evidence of a diagnosis of glaucoma has 
not been presented.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active military 
service, nor was it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2002).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
and a VCAA notice letter in May 2004.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claim.  The veteran was informed of what evidence is needed 
to substantiate the claim.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence, which includes considerable private medical 
evidence, has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

VA provided required VCAA notice prior to the adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In its notice letter, VA informed the veteran that 
evidence showing that glaucoma existed from active service to 
the present was required.  While this notice does not mention 
the correct standard for secondary service connection, it 
does correctly indicate that the veteran must produce 
evidence of glaucoma.  Because the claim will be denied on 
the basis of no current evidence of any glaucoma, no unfair 
prejudice could possibly result.  See also Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005) (where the Court 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran). 

Service Connection for Glaucoma

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).   

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The claims file reflects that the veteran developed pulmonary 
tuberculosis shortly after active service.  In a rating 
decision dated in February 1950, service connection for 
pulmonary tuberculosis was granted.  Neither the service 
medical records (SMRs) nor the post-service records reflect 
glaucoma.  

A December 2001 private ophthalmologic examination report 
notes a history of bilateral cataract extraction in the 
1980s.  The report also notes that a posterior capsule 
opacity had developed and its removal carried risk of 
glaucoma.

A May 2004 private ophthalmology examination report reflects 
a diagnosis of bilateral macular degeneration, among others.  
No glaucoma was shown.  

No competent medical evidence reflects glaucoma.  Concerning 
the use of the veteran's claims as competent evidence, the 
Board notes that competent lay evidence is defined as that 
evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a)(2).  The 
veteran may competently report the date of onset of an 
observable symptom.  He may not, however, competently offer a 
diagnosis of glaucoma, as only those who have specialized 
training and knowledge are competent to render such an 
opinion.  38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for glaucoma, claimed as 
secondary to service-connected pulmonary tuberculosis is 
therefore denied.  


ORDER

Service connection for glaucoma, claimed secondary to 
pulmonary tuberculosis is denied.


REMAND

As previously indicated, secondary service connection may be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disorder. 38 C.F.R. § 3.310(a) 
(2005).  Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition. When aggravation of a veteran's 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation.  Allen, supra.

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In this regard, medical expertise is required in this case.  
The veteran claims that arteriosclerotic heart disease and 
congestive heart failure, diabetes mellitus, and benign 
prostatic hypertrophy were caused or aggravated by his 
service-connected pulmonary tuberculosis.  

In May 2004, the veteran reported recent treatment for 
cardiac conditions by R. C. Morrison, M.D., of Alliance of 
Cardiac, Thoracic, and Vascular Surgeons.  The claims file 
reflects that medical records dated through March 8, 2004, 
have been received from this physician.  During the remand 
period, the AMC should attempt to obtain up-to-date records 
from Dr. Morrison. 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
action:

1.  The AMC must review the claims file 
and ensure that all obligations under the 
VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) have 
been satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to establish the 
service connection claims as secondary to 
the service-connected pulmonary 
tuberculosis; (2) about the information 
and evidence that VA will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
treatment reports from Dr. Morrison dated 
since March 8, 2004.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should arrange for the 
veteran to undergo examination by 
appropriate specialist or specialists to 
determine the etiology of the veteran's 
arteriosclerotic heart disease, diabetes 
mellitus and prostatic hypertrophy.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
reviewed by the specialist(s) prior to 
the examination.  The specialist is 
requested to  answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's pulmonary 
tuberculosis has caused or 
aggravated his arteriosclerotic 
heart disease and/or congestive 
heart failure?  

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's pulmonary 
tuberculosis has caused or 
aggravated his diabetes mellitus?  

III.  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
pulmonary tuberculosis has caused or 
aggravated his benign prostatic 
hypertrophy?  

The physician(s) should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.    

3.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


